Citation Nr: 0610209	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals of bilateral 
gynecomastia with scarring.

2.  Entitlement to a compensable initial evaluation for tinea 
cruris and tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2006.  

(Consideration of the claim for a higher rating for tinea 
cruris and tinea versicolor is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

The veteran's post-operative residuals of bilateral 
gynecomastia with scarring is manifested by two 3-centimeter, 
nontender scars under the nipples.  The scars are nontender, 
superficial, and there is no limitation of function caused by 
the scars.  The veteran underwent wide local excision of 
breast tissue to treat the gynecomastia, but without 
significant alteration of size or form.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for post-operative residuals of bilateral 
gynecomastia with scarring have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.116 (Diagnostic 
Codes 7626, 7628), 4.118 (Diagnostic Code 7801) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1981 to 
December 1985.  The veteran was seen for a history of 
bilateral enlargement of the breasts in June 1984.  He was 
diagnosed with bilateral gynecomastia in November 1984.  
Physical examination revealed that the breasts were 
symmetrically enlarged.  In December 1984 the veteran 
underwent bilateral subcutaneous mastectomies because of what 
was described as a five-year history of asymptomatic breast 
enlargement.  The narrative summary of the procedure noted 
that the veteran desired removal for cosmetic reasons because 
of the size of his breasts.  Physical examination revealed 
broad based subareolar masses.  His postoperative course was 
noted to have been uncomplicated with no evidence of hematoma 
or infection at the time of discharge.  The veteran's 
December 1985 discharge examination noted that the veteran 
underwent a bilateral surgical resection for gynecomastia.  

The veteran was afforded a VA examination in July 2003.  The 
veteran reported a history of gynecomastia.  He said he 
underwent surgery under both nipples on his chest and was 
left with residual scars.  Examination of the anterior chest 
and inferior aspects of both nipples revealed a 3-centimeter 
(cm) scar under each nipple.  The scars were noted to be 
semicircular in shape.  The scars were noted to be non-tender 
and there was no adherence to the underlying tissue.  The 
texture of the skin was normal and there was no ulceration or 
breakdown of the skin.  The examiner noted that there was 
depression in the areas of the scars, worse on the right 
side.  The scars were noted to be superficial and there was 
no inflammation, edema, or keloid formation.  The color of 
the scarred skin compared to the normal skin was the same.  
There were no areas of induration or inflexibility in the 
areas of the scars.  There was no limitation of function by 
the scars.  Photographs were obtained at the time of the 
examination.  

Outpatient treatment reports from VA dated from February 2002 
to October 2004 were negative for any reference to treatment 
or complaints related to the veteran's post-operative 
residuals of bilateral gynecomastia with scarring.  

The veteran was afforded a VA examination in February 2005.  
The veteran was examined for post-operative residuals of 
bilateral gynecomastia with scarring.  Physical examination 
of the anterior chest and bilateral nipples revealed two 
scars, each 3 cm in length.  There was no pain on examination 
of the scars and the scars were noted to be non-tender.  The 
scars did not adhere to the underlying tissue.  The texture 
of the skin was noted to be normal and there was no breakdown 
of the skin, no ulcerations, and no sign of infection.  There 
was dimpling depression of the contours of the scar that were 
to 10 cm in depth.  The scars were noted to be superficial.  
There was no inflammation, no edema, and no keloid formation.  
The scars were the same color as the normal skin tone.  There 
were no areas of induration or inflexibility of the skin 
caused by the scars.  There was no limitation of motion or 
function caused by the scars.  The examiner diagnosed the 
veteran with scars from post-operative surgical intervention 
for bilateral gynecomastia.  The examiner concluded that the 
residual scars did not decrease the veteran's normal daily 
activity, including general employment capacity.

The veteran was afforded a video conference hearing in March 
2006.  The veteran testified that he underwent surgery while 
in service for gynecomastia.  He said that incisions were 
made under each nipple and the doctors removed the tissue 
back to his armpits.  He said his right nipple was recessed 
and he had dimpling of the skin.  He said his left nipple was 
indented and pointed the wrong way.  He said he felt pain 
with movement and exertion.  He also testified that he had 
pain and tenderness.  He said that nipples were not removed.  
He said skin was removed subcutaneously.  He said he had pain 
when trying to work with his hands above his head.  He also 
said that he had pain to touch in the nipple area.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran's claim for a higher evaluation for his post-
operative residuals of bilateral gynecomastia with scarring 
is an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veterans post-operative residuals of bilateral 
gynecomastia with scarring have been assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2005).  Under 38 C.F.R. § 4.116, Diagnostic Code 7628, 
benign neoplasms of the gynecological systems or the breasts 
are rated according to the impairment in function of the 
urinary or gynecological systems, or the skin.  The RO has 
rated residuals of the gynecomastia as a disability of the 
skin, namely scarring.

The Board notes that the veteran has argued that his post-
operative residuals of bilateral gynecomastia with scarring 
should also be rated under Diagnostic Code 7626.  Diagnostic 
Code 7626 is found in 38 C.F.R. § 4.116, "gynecological 
conditions and disorders of the breast."  

Diagnostic Code 7626 pertains to surgery of the breast and 
provides that surgery of both or one breast following wide 
local excision without significant alteration of size or form 
warrants a non-compensable evaluation.  An evaluation of 30 
percent requires surgery of one breast following simple 
mastectomy or wide local excision with significant alteration 
of size or form.  And an evaluation of 50 percent requires 
surgery of both breasts following simple mastectomy or wide 
local excision with significant alteration of size or form.  
Note (3) to the diagnostic code provides that, for VA 
purposes, "simple (or total) mastectomy" means removal of 
all of the breast tissue, nipple, and a small portion of the 
overlying skin, but lymph nodes and muscles are left intact.  
Note (4) to the diagnostic code provides that, for VA 
purposes, "wide local excision" (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  

The veteran's service medical records reveal that the veteran 
underwent subcutaneous bilateral mastectomies in December 
1984 because he desired such procedure for cosmetic purposes.  
The residuals of the surgery have been described as two 3-cm 
surgical scars, one under each nipple.  There was dimpling 
and depression of the contours of the scars.  There is no 
evidence of record which indicates that all of the breast 
tissue and nipple were removed.  Under such circumstances, 
the veteran is only entitled to a compensable rating under 
Diagnostic Code 7626 if there was a significant alteration of 
size or form.  As noted above, the veteran underwent the 
procedure for cosmetic purposes.  The objective of the 
surgery was to reduce the size of the veteran's breasts by 
removing subcutaneous breast tissue.  Thus while there is 
evidence that there was alteration in the size of the 
veteran's breasts, there is no evidence that there was 
significant alteration in the size of the breasts beyond what 
was desired.  As already noted, reduction in breast size was 
accomplished for the express purpose of removing breast 
tissue and reducing the size of the veteran's breasts for 
cosmetic purposes.  The alteration was not "significant" as 
contemplated by the rating criteria.  Therefore, the Board 
finds that Diagnostic Code 7626 does not allow for a 
compensable rating.

As noted above, under Diagnostic Code 7628, benign neoplasms 
of the gynecological systems or the breasts are rated 
according to the impairment in function of the urinary or 
gynecological systems, or the skin.  The veteran's residuals 
have been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7801, which pertains to scars other than head, face, or neck, 
that are deep or that cause limited motion.  

The veteran's disability has been rated as 10 percent 
disabling under Diagnostic Code 7801.  Under Diagnostic Code 
7801, a 10 percent rating is warranted where deep skin scars 
cover an area or areas exceeding 6 square inches (39-sq. cm).  
A 20 percent rating is warranted where the deep skin scar or 
scars cover an area or areas exceeding 12 square inches (77-
sq. cm).  Scars in widely separated areas as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  

A 10 percent rating is applicable under Diagnostic Code 7802 
for a scar other than on the head, face, or neck, that is 
superficial and does not cause limited motion, if the area of 
the scar is 144 square inches or greater.  Diagnostic Code 
7803 provides a 10 percent rating for scars that are 
superficial and unstable.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2005).

The Board notes that the veteran does not meet the criteria 
for a 10 percent evaluation under any of the above-listed 
Diagnostic Codes for scars.  The veteran's post-operative 
residuals of bilateral gynecomastia have been described as 
two 3-cm scars on the anterior chest under the nipples.  The 
veteran testified that the nipples and scars were tender and 
painful.  However, on VA examinations, the veteran was noted 
to have no pain on examination of the scars and no 
tenderness.  There was no adherence to underlying tissue and 
the texture of the skin was normal.  There was no breakdown 
of the skin, no ulcerations, and no sign of infection.  As 
noted previously, there was dimpling and depression in the 
contours of the scars that were to 10 cm in depth.  The scars 
were described as superficial and not deep.  There was no 
inflammation, no edema, and no keloid formation.  There was 
no limitation of motion or function caused by the scars.  
Consequently, the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 10 
percent for post-operative residuals of bilateral 
gynecomastia with scarring.

Additionally, the Board finds that there is no showing that 
the veteran's post-operative residuals of bilateral 
gynecomastia with scarring have reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher initial evaluation on an extra-schedular basis.  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for an 
increased rating for post-operative residuals of bilateral 
gynecomastia with scarring.  See Gibert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted December 2002.  The RO 
wrote to the veteran in January 2003 and informed him of the 
evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
to the veteran again in September 2005.  The veteran was also 
advised to submit any evidence he had to show that his 
service-connected disability had worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although notice was not provided as to the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), such 
an issue is not now before the Board.  Consequently, remand 
of the rating issue is not required to provide notice as to 
an effective date issue.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records,  and VA outpatient 
treatment reports.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that his service-connected disability has worsened.  The 
veteran was afforded several VA examinations during the 
course of his appeal.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of bilateral gynecomastia with 
scarring is denied.




REMAND

The veteran was granted service connection for tinea cruris 
and tinea versicolor by way of a September 2003 rating 
decision.  He was assigned a noncompensable disability 
rating.  He avers that the disability rating is not 
commensurate with his disability.  

The veteran was afforded a VA examination in July 2003.  He 
reported a rash in the groin area and the ankles.  He 
reported that he used over-the-counter medications, including 
powders and Lotrimin cream.  Physical examination of the 
chest and back revealed multiple hypopigmented circular areas 
ranging from 2-millimeters (mm) to 1 cm in size.  There was 
no scaliness or erythema.  Examination of the groin areas 
revealed areas with well-demarcated borders with erythema and 
scaliness present.  Examination of the ankles revealed two or 
three circular areas 2 mm to 3 mm in size.  There was 
erythema and scaliness present.  The examiner diagnosed the 
veteran with tinea cruris and tinea versicolor.  

Outpatient treatment reports from VA reveal that in October 
2003 the veteran complained of an inguinal rash, worse in the 
summer.  The examiner said the rash had minimal scaling and 
appeared to be tinea.  The veteran was prescribed topical 
Clotrimazole.  In January 2004 the veteran complained of a 
diffuse rash.  He reported that the rash cleared from his 
groin in November 2003 and after one week resumed and spread.  
The rash was described as circular tinea-like eruptions with 
scaling.  The veteran was continued on topical Clotrimazole 
and prescribed oral Ketoconazole.  In February 2004 the 
veteran complained of a rash which he had for three months.  
He reported that it began on the left thigh and spread to his 
back, chest, and legs.  The examiner said it was slightly 
pruritic.  The veteran was continued on topical Clotrimazole 
and oral Ketoconazole.  In April 2004 and October 2004 the 
veteran did not report any complaints but he was noted to 
have suboptimal results with oral antifungal treatment for 
tinea corporis.  He was prescribed oral Lamisil and topical 
Ketoconazole for future outbreaks of tinea pedis/tinea 
cruris.  

The veteran was afforded another VA examination in February 
2005.  At the time of the examination the veteran did not 
have a rash on his thorax, back, or ankle area.  He was noted 
to have small, circular, hyperpigmented areas on his chest 
and bilateral ankles.  There were hyperpigmented areas of 1 
mm to 2 mm in circumference.  The course of the disease was 
noted to be intermittent and worse in warmer weather.  His 
current treatment was Ketoconazole cream.  The local skin 
symptoms included itchy, dry, patchy areas.  Physical 
examination revealed small circular areas on the ankles and 
chest 1-mm to 2-mm in circumference.  The areas were noted 
not to be itching and there was no scarring of the thorax or 
ankles.  There was no chloracne.  There were no areas of 
exposed areas involving the head, neck, face, or hands.  The 
total body affected was noted to 3 percent.  No scarring or 
disfigurement was noted.  The examiner diagnosed the veteran 
with tinea cruris and tinea versicolor.  The examiner 
concluded that the veteran's skin disability was well-
controlled with medication.  The examiner noted that the 
veteran did not experience any decrease in normal daily 
activities including general employment capacity.  

The veteran testified at a video conference hearing in March 
2006.  He said that he had areas with different pigmentation 
on his skin due to his tinea versicolor and tinea cruris.  He 
said the rash ranged from his crotch, ankles, the front and 
back of his torso, his arms, buttocks, and thighs.  He said 
it covered him from his neck to his ankles.  He said the 
longest period of activity was seven months.  He testified 
that he took oral and topical medications for the skin 
disability.  He said he had not used oral medication for the 
past year.  He said that he used the topical creams when he 
was having a flare-up but that he stopped using the cream 
once he felt the flare-up went into remission.  

The VA medical records reveal that the veteran has at times 
been treated with systemic therapy for his tinea cruris and 
tinea versicolor.  Furthermore, the veteran testified to this 
fact.  In order to properly assess the veteran's claim and to 
determine the dates that the veteran has been treated with 
systemic therapy, the RO should request any treatment records 
for this disability which have not previously been obtained.  
This will allow for a proper "staging" of any rating 
warranted based on systemic therapy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA 
outpatient treatment records for the 
period from October 2004 to the 
present, which have not already been 
associated with the claims file.  
Any other pertinent records 
identified by the veteran, should 
also be requested and associated 
with the claims file, if available.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Consideration should be 
given to the propriety of any 
"staged" rating.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


